Citation Nr: 1536638	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a disability manifesting as numbness in the groin and thighs.

3.  Entitlement to service connection for a disability manifesting with gastrointestinal symptoms, including gastritis, irritable bowel syndrome, and hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has taken jurisdiction of the Veteran's appeal for service connection for a disability manifesting as gastrointestinal symptoms, which the RO had determined was not timely appealed.

The issue of entitlement to service connection for nerve pain in the bilateral legs, including as secondary to his service-connected lumbar spine disability, was raised by the record in a July 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for a disability manifesting as numbness in the groin and thighs and for a disability manifesting with gastrointestinal symptoms (including gastritis, irritable bowel syndrome, and hernia) are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1. In an unappealed January 2006 rating decision, the RO denied service connection for a bilateral knee disability.  He did not appeal that decision, and it is now final.  Since then, he has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim.

2.  In resolving all doubt in his favor, the Veteran's bilateral knee disabilities are related to service.


CONCLUSIONS OF LAW

1.  The January 2006 decision is final.  New and material evidence has since been received, and the claim for service connection for bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The Veteran's bilateral knee disability is a result of injuries sustained during combat.  38 U.S.C.A. §§ 1110 , 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).
The Veteran's claim for service connection for bilateral knees was previously denied in January 2006, because the evidence did not show a relationship to service.  He did not appeal that decision.  Since then, he has alleged that he has had symptoms and troubles with his knees since service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This is new and material evidence, and raises the possibility of substantiating the claim.  His claim is therefore reopened.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The Veteran alleges that his bilateral knee disabilities are a result of numerous slips and falls while a Forward Observer in the mountains during the Korean War.  He had to make at least three trips, every week, back and forth 1000 yards over steep and icy pathways, and this caused strain in his knees, and pain, during service.  He also asserts that the incident in which a jeep he was in was shot at by enemy fire, and subsequently flipped and rolled, also injured his knees.  He was awarded the Purple Heart for the injuries sustained in that incident.  As mentioned above, he also indicates that he has had symptoms since service.  

The record confirms he is in receipt of the Purple Heart for wounds sustained in action.  Unfortunately, his service treatment records (STRs) do not contain any treatment or complaints for the knees.  Regardless, his allegations of injuries are consistent with the conditions and hardships of his service, and the Board concludes that such injuries to the knees occurred.  38 C.F.R. § 3.304(d).

The March 2011 VA examiner opined that the knee disabilities were less likely due to service, as the Veteran was 67 years old when he had his first knee replacement.  The examiner did not appear to consider the Veteran's lay statements alleging knee pain since service, or the treatment records documenting a fairly long history of knee difficulties.  Instead, she based her opinion on a lack of treatment records since separation.  This is insufficient rationale for a negative opinion, especially in light of the fact that his injuries occurred during combat.  He has asserted that he first had symptoms in service, but first sought treatment for his knees in 1959, about five years following separation.  He also asserts that he continued to have symptoms and treatment throughout the years.  This allegation further supports his assertions that his knees were injured in service.

The Veteran served in combat and his contentions are consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injuries.  In addition, the medical evidence shows that the Veteran has been diagnosed with arthritis of the bilateral knees, and that he has had bilateral knee replacements.  He reports the onset of the conditions (manifested by pain) during combat service in Korea.  The Board finds that he is both competent to report this pain during and since serving in combat in Korea and that his account of having pain since that time is credible.  There are no records that affirmatively contradict the Veteran's statements, nor do any of the records suggest a different etiology for his knee disabilities.  Thus, the Board finds that there is insufficient evidence of record to rebut the combat presumption that his bilateral knee disabilities became manifest during his combat service.  See Reeves, supra.  In light of his in-service experiences, the credible history of pain in and since service, and the current diagnoses, the Board finds that service connection is warranted.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened.

Service connection for bilateral knee disability is granted.


REMAND

The Veteran's remaining claims require additional development.

It is not clear that all of his STRs have been obtained, as they were retrieved in the 1950's, and only his dental records were requested at that time.  On remand, another search should be conducted.

An attempt to obtain private treatment records from Dr. Cech must be made.  A request was made for records starting from 2007 to the present.  His office responded that the Veteran did not become a patient until 2008, but did not include any records.  There are some records from Dr. Cech included among other physicians' records, but a request from him should be made again.  Further, it does not appear that a request was ever made to the Mayo Clinic, where he received treatment.  

In regard to a disability manifesting as numbness of the groin and legs, another VA examination must be conducted.  The March 2011 VA examination made no diagnosis, however, private treatment records show that he has been diagnosed with some radicular symptoms as a result of his service-connected lumbar spine.  A more detailed opinion on whether he has a diagnosable condition, and its etiology, must be obtained.

In regard to a disability manifesting with gastrointestinal symptoms, another examination must be conducted.  The June 2011 VA examination diagnosed acute gastritis, and did not find a chronic disability.  It was noted he had a history of hernia.  The May 2013 VA examiner opined that he did not have irritable bowel syndrome (IBS), or any intestinal condition.  A private medical record from August 2012 shows a diagnosis of gastro esophageal reflux disease (GERD).  On remand, a comprehensive examination that addresses all his symptoms is to be conducted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for the numbness of his groin and bilateral legs, and for his gastrointestinal symptoms, and make arrangements to obtain all records not already associated with the claims file.

Specifically ask for authorization to obtain records from the Mayo Clinic and from Dr. Cech.

2.  Verify whether the Veteran's complete STRs have been obtained and associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a diagnosis of all disabilities manifesting as numbness in the legs and groin, and for an opinion on whether it is as likely as not (50 percent or greater probability) that any of the diagnosed conditions are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran is service-connected for a lumbar spine disability, so an opinion must be obtained as to whether any numbness is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by that.  Records show that his private treatment provider diagnosed some radicular symptoms in January 2009, and a December 2007 MRI showed significant stenosis.

He has also alleged slipping and falling numerous times in service, and that he first experienced the numbness right before a parade while still in active duty.  

The examiner is therefore asked to take a detailed history and to provide explanatory rationale for all opinions rendered that cites to evidence in the record and medically accepted knowledge.

4.  Schedule the Veteran for an appropriate examination for a diagnosis of all disabilities manifesting with gastrointestinal symptoms, and for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service.  The examiner is specifically asked to provide opinions on whether gastritis, IBS, GERD, or hernia are related to service.

The Veteran has alleged that he had gastrointestinal symptoms while in service, which he thought was due to C-rations and the food he ate.  He has also alleged that his symptoms increase when he has nightmares and flashbacks (associated with his service-connected PTSD).  The previous VA examiners only addressed whether his symptoms are caused or aggravated by the medication he is prescribed, but did not address his statements that he had symptoms since the 1950's.

The examiner is therefore asked to take a detailed history and to provide explanatory rationale for all opinions rendered that cites to evidence in the record and medically accepted knowledge.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


